         Case 16-12245-BFK                   Doc 86       Filed 11/19/18 Entered 11/19/18 15:10:35                         Desc Main
                                                          Document     Page 1 of 1
                                                  UNITED STATES BANKRUPTCY COURT
                                                    EASTERN DISTRICT OF VIRGINIA
                                                            (Alexandria)
                                                      ______________________ Division


In re   Roger Maldonado
        Leslie Yessenia Maldonado                                                         Case No.     16-12245-BFK
                                                    Debtor(s)                             Chapter 7

                             ORDER UPON CONVERSION OF CHAPTER 13 TO CHAPTER 7

The debtor(s) in this case filed a petition under Chapter 7 of the Bankruptcy Code on 06/29/2016                         , and on
12/22/2016                            , converted to a Chapter 13 of the Bankruptcy Code, and on _______________________,
                                                                                                 10/23/2018               filed a
notice of conversion to one under Chapter 7. Accordingly, it is ORDERED that:

         1. The Trustee in the superseded case shall file a final report and account as required by Federal Rule of Bankruptcy
Procedure 1019(5) and Local Bankruptcy Rule 1017-1(D) with the Court within 30 days after the conversion of this case, with a copy
to be mailed to the United States Trustee;

          2. The debtor(s), pursuant to Local Bankruptcy Rule 1017-1(A), shall file with the Court within 14 days after the conversion
of this case as applicable, either:

          (a)           a schedule of unpaid debts incurred after commencement of original bankruptcy case, and a list of creditors in the
                        format required by the Clerk, or
          (b)           a certification that no unpaid debts have been incurred since the commencement of the case.

[If the debtor fails to file the schedule and list referred to above on the date of conversion of the case, any such subsequent filing shall
be treated as an amendment under Local Rule 1009-1 and the debtor shall be required to give all required notices and distribute all
required copies, including copies to the trustee and the United States Trustee.]

          3. [If original case filed on or after October 17, 2005] The debtor(s), pursuant to Local Bankruptcy Rule 1017-1(C), shall
file with the Court within 14 days after the conversion of this case a Chapter 7 Statement of Your Current Monthly Income, Official
Form 122A-1.

         4. The debtor(s), pursuant to Federal Rule of Bankruptcy Procedure 1019(1)(B), shall file with the Court a Statement of
Intention with respect to secured property, if required, within 30 days after the conversion of this case or before the first date set for
the meeting of creditors in the converted case, whichever is earlier.

          5. [If applicable] If the Chapter 13 plan had been confirmed, the debtor(s) shall file within 45 days after the conversion of
this case, pursuant to Federal Rule of Bankruptcy Procedure 1019(5)(C), either:

          (a)           a schedule of property not listed in the final report and account acquired after filing of the original petition but
                        before entry of conversion order and a schedule of executory contracts and unexpired leases entered into or assumed
                        after the filing of the original petition but before entry of the conversion order, or
          (b)           a certification that the schedules already filed accurately reflect the debtor’s financial affairs as of the date the case
                        was converted.

         6. [If applicable] If the debtor(s) has been making payments by payroll deduction, the employer set forth in the order for
payroll assignment shall cease any payroll deductions for the benefit of the Chapter 13 Trustee.


                                                                                WILLIAM C. REDDEN
                                                                                Clerk of Court

       11/19/2018
Date: ________________________________                                               /s/ Anthony L. Shepherd
                                                                                By: _____________________________________________
                                                                                                         Deputy Clerk

                                                                                NOTICE OF JUDGMENT OR ORDER
                                                                                ENTERED ON DOCKET
                                                                                 11/19/2018
                                                                                ________________________________

[orecon137 ver 12/15]
